     Case 3:20-cv-02139-CAB-JLB Document 4 Filed 11/05/20 PageID.54 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12   LAWRENCE GAY,                                         Case No.: 20-cv-2139-CAB-JLB
13                                        Plaintiff,
                                                           ORDER DECLINING
14   v.                                                    SUPPLEMENTAL JURISDICTION
                                                           OVER STATE LAW CLAIM
15   MERRITT BEVERAGE LLC dba
     HOTEL REPUBLIC SAN DIEGO, and
16
     RP SCS WSD HOTEL LLC,
17                                    Defendants.
18
19         The complaint in this action asserts one claim under federal law for violation of the
20   Americans with Disabilities Act (“ADA”), along with a claim for violation of California’s
21   Unruh Act. The complaint asserts jurisdiction based on the existence of a federal question
22   (the ADA claim), and supplemental jurisdiction over the state claim.
23         Federal courts have the discretion to exercise supplemental jurisdiction over all
24   claims that are “so related to claims in the action within such original jurisdiction that they
25   form part of the same case or controversy under Article III of the United States
26   Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
27   district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
28

                                                       1
                                                                                   20-cv-2139-CAB-JLB
         Case 3:20-cv-02139-CAB-JLB Document 4 Filed 11/05/20 PageID.55 Page 2 of 4



 1   a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
 2   over which the court has original jurisdiction; (3) the court has dismissed all claims over
 3   which it has original jurisdiction; or (4) there are other compelling reasons for declining
 4   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 5   district courts should consider when deciding whether to exercise supplemental
 6   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 7   claims, the character of the governing state law, and the relationship between the state and
 8   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
 9            “While discretion to decline to exercise supplemental jurisdiction over state law
10   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
11   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
12   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
13   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
14   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc.
15   v. City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
16            Here, the complaint states a federal claim for violation of the ADA, along with a
17   state law claim for violation of the Unruh Act. As a result, while the ADA does not entitle
18   a plaintiff to recover damages, the complaint seeks statutory damages under the Unruh Act.
19   Meanwhile, the same injunctive relief available under the ADA is also available under the
20   Unruh Act. See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017)
21   (noting that “[i]t is unclear what advantage—other than avoiding state-imposed pleading
22   requirements—Plaintiff gains by being in federal court since his sole remedy under the
23   ADA is injunctive relief, which is also available under the Unruh Act.”). Thus, the state
24   claim and the issues related thereto substantially predominate over the ADA claim, which
25   appears to be a secondary claim included to justify filing the complaint in this Court, rather
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        2
                                                                                  20-cv-2139-CAB-JLB
         Case 3:20-cv-02139-CAB-JLB Document 4 Filed 11/05/20 PageID.56 Page 3 of 4



 1   than a necessary (let alone predominant) claim in this lawsuit. See Rutherford v. Ara
 2   Lebanese Grill, No. 18-CV-01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar.
 3   6, 2019) (declining supplemental jurisdiction over Unruh Act claim because Unruh Act
 4   claim substantially predominated over ADA claim).
 5            In addition, the important interest of comity supports declining jurisdiction. See
 6   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 7   to be considered before exercising supplemental jurisdiction). California has a strong
 8   interest in protecting its citizens and businesses from abusive litigation and also in
 9   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
10   deter baseless claims and vexatious litigation, California adopted heightened pleading
11   requirements for disability discrimination lawsuits under the Unruh Act. See Cal. Civ.
12   Proc. Code § 425.502; SB 1186, Chapter 383 § 24 (Ca. 2012). Over the past two and a half
13   years, Mr. Gay has filed eleven disability discrimination cases in this court, and an online
14   search of San Diego County Superior Court records indicates that Mr. Gay has filed scores
15   of cases there over the past three years. Accordingly, the need for California’s procedural
16   protections appears particularly acute.
17            Finally, “federal courts may properly take measures to discourage forum shopping.”
18   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
19   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
20   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
21   actions in federal court was engaging in forum shopping “to avoid California’s heightened
22   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
23   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
24
25
     2
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. Cal. Civ. Proc. Code § 425.50.

                                                          3
                                                                                              20-cv-2139-CAB-JLB
     Case 3:20-cv-02139-CAB-JLB Document 4 Filed 11/05/20 PageID.57 Page 4 of 4



 1   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
 2   as a matter of comity, and in deference to California’s substantial interest in discouraging
 3   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 4   over Plaintiff’s [state law claims].” Schutza v. Cuddeback, 262 F. Supp. 3d at 1031.
 5         In sum, because (1) Plaintiff’s state law claim predominates over his federal claim
 6   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 7   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
 8   claim two in the complaint. Claim two and Plaintiff’s prayer for damages under California
 9   state law are DISMISSED WITHOUT PREJUDICE to refiling in state court.
10         It is SO ORDERED.
11   Dated: November 5, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                20-cv-2139-CAB-JLB
